Citation Nr: 0004038	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  92-55 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with polysubstance abuse, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
June 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Buffalo Regional Office (RO).  By 
August 1989 rating decision, the RO denied a rating in excess 
of 10 percent for PTSD and the veteran perfected an appeal 
with that determination.  Thereafter, by July 1991 rating 
decision, the RO denied service connection for multiple 
substance abuse and temporary total ratings under 38 C.F.R. 
§ 4.29 for periods of VA hospitalization in February and 
March 1991.  In addition, the RO increased the rating for the 
veteran's PTSD from 10 to 30 percent, effective July 1989, 
and notified him that such action constituted a complete 
grant of benefits sought on appeal with respect to that 
issue.  

In December 1992, the Board remanded the issues of 
entitlement to service connection for substance abuse and 
temporary total ratings under 38 C.F.R. § 4.29 for additional 
development of the evidence.  In addition, the Board found 
that the veteran had not affirmatively withdrawn his appeal 
on the issue of entitlement to a rating in excess of 30 
percent for PTSD.  As such, the Board directed the RO to 
contact the veteran for clarification of this matter.  The 
veteran's representative thereafter indicated that the 
veteran wished to pursue his appeal on the issue of 
entitlement to an increased rating for PTSD.  

By December 1993 rating decision, the RO granted service 
connection for multiple substance abuse (combining it with 
his PTSD), as well as temporary total ratings for periods of 
VA hospitalization in February and March 1991.  The Board 
finds that such actions constitute a full award of the 
benefits sought on appeal with respect to these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In June 1995, the Board remanded the matter of entitlement to 
a rating in excess of 30 percent for PTSD with substance 
abuse for additional development of the evidence.  In June 
1997, the Board again remanded the matter for due process 
considerations and additional development of the evidence.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by symptoms productive 
of total occupational impairment; his polysubstance abuse 
disorder is shown to be in remission.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim is well 
grounded; thus, VA has a duty to assist in the development of 
facts pertinent to the claim.  38 U.S.C.A. 5107(a).  
Consistent with such duty, the Board remanded this matter in 
December 1992, June 1995, and June 1997 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board in its 
remands has been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

I.  Factual Background

By January 1983 rating decision, the RO granted service 
connection for PTSD and assigned it an initial 30 percent 
rating.  In September 1984, the veteran underwent VA 
psychiatric examination to determine the severity of his 
PTSD.  Based on the results of that examination, by November 
1984 rating decision, the RO decreased the rating for the 
veteran's PTSD to 10 percent.  He appealed the RO 
determination and by April 1988 decision, the Board upheld 
the RO decision.  

In July 1989, the veteran was hospitalized for psychiatric 
treatment after a suicide gesture.  The diagnoses on 
discharge included PTSD.  By August 1989 rating decision, the 
RO denied a rating in excess of 10 percent for PTSD.  He 
appealed the RO determination, claiming his PTSD severely 
affected his work and social life.  

In connection with his claim, the veteran was afforded a VA 
psychiatric examination in November 1990.  On review of his 
medical history, the examiner noted that the veteran was 
employed by the Post Office, which he indicated was 
surprising because of his impulsivity and the aggressive 
behavior he displayed over the years in the employment.  He 
concluded that it was doubtful that his employment would 
last.  The diagnoses were PTSD in a passive-aggressive 
personality disorder.

By February 1991 rating decision, the RO increased the rating 
for the veteran's PTSD to 30 percent, effective July 1989.

In March 1993, the veteran continued to present symptoms of 
active PTSD, including flashbacks and disturbed sleep, on VA 
psychiatric examination.  The examiner noted that the 
"relative sheltered nature" of the veteran's employment at 
the Post Office ensured some stability on an occupational 
level.  The diagnoses included PTSD.  

On VA psychiatric examination in October 1995, the examiner 
concluded that the veteran suffered from PTSD that 
substantially impacted his daily life, including 
interpersonal relationships and occupational activities.  The 
diagnoses were PTSD secondary to Vietnam combat and history 
of polysubstance abuse.  A GAF score of 60 was assigned.

On VA psychiatric examination in October 1997, the veteran 
reported that he had been medically retired from his job at 
the Post Office since 1994.  The examiner indicated that the 
veteran suffered from chronic PTSD in the form of 
hypervigilance, sleep disturbances, irritability and 
isolation; he concluded that the veteran had been totally 
unable to work due to his service-connected disability.  He 
stated that the veteran's disability had adversely impacted 
his employment, daily living, as well as personal 
relationships.  The diagnosis was PTSD and a Global 
Assessment of Functioning (GAF) score of 45 was assigned.  
Such GAF score represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

On VA psychiatric examination in April 1998, the examiner 
noted that the veteran was currently under psychiatric 
treatment and attended weekly group therapy sessions.  Based 
on a mental status examination, the veteran gave the examiner 
the impression of a very easily angered, moody person with an 
explosive temper and considerable problems in dealing with 
people, despite the superficial gregarious quality and an 
ostensible extroverted orientation.  The examiner concluded 
that "I opine that he is clearly unemployable for gainful 
employment."  The diagnoses included bipolar disorder, PTSD, 
and history of alcohol and drug abuse (currently in 
remission).  A GAF of 9.5 was assigned.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance." 

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 50 percent rating for PTSD required considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The highest or 100 percent schedular evaluation was assigned 
when all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating under Diagnostic Code 9411 
are each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. 
Brown, 9 Vet. App. 266, 268 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  The new criteria provide for a 50 percent 
rating when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 61 Fed. Reg. 52,695-702 
(codified at 38 C.F.R. § 4.130 (1998)).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis

Based on the evidence set forth above, the Board finds that 
the veteran's PTSD is manifested symptoms productive of total 
occupational impairment.  In that regard, it is noted that, 
on VA examinations in October 1997 and April 1998, the 
examiners unequivocally indicated that since at least 1994, 
the veteran had been totally unemployable due to PTSD.  The 
Board notes that the criteria for a 100 percent rating under 
Diagnostic Code 9411 are each independent bases for granting 
a 100 percent rating.  Johnson, 7 Vet. App. at 97 (1994).

Prior to that time, there is evidence to show that the 
veteran's PTSD was productive of equally severe impairment.  
For example, on VA psychiatric examination in November 1990, 
the examiner indicated his surprise that the veteran was 
employed by the Post Office and doubted that such employment 
would last in light of his PTSD.  On follow-up examination in 
March 1993, a VA examiner commented that, but for the 
"sheltered nature" of the veteran's current job at the post 
office, his employment situation would have been unstable due 
to PTSD symptomatology.  

In light of this evidence and the entire record, affording 
him the benefit of all doubt, the Board concludes that the 
veteran suffers from severe psychiatric symptomatology 
producing total industrial impairment.  Therefore, the Board 
concludes that the criteria for a 100 percent rating for PTSD 
have been met.  38 C.F.R. § 4.132, Code 9411 (1996); 38 
C.F.R. § 4.130, Code 9411 (1999).

In reaching this decision, the Board is aware that section 
8052(a) of the Omnibus Budget Reconciliation Act of 1990 
prohibits the payment of any increase in compensation for a 
disability that resulted from a veteran's own alcohol or drug 
abuse, if the claim for increase is filed after October 31, 
1990.  VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31,263 (1998).  In this case, while the veteran's 
service-connected psychiatric disability includes 
polysubstance abuse, recent medical evidence suggests 
strongly that the latter is in remission and that the 
severity of his symptomatology producing total occupational 
impairment is due solely to his PTSD.  


ORDER

A 100 percent rating for PTSD with polysubstance abuse is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

